Citation Nr: 1028290	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith




INTRODUCTION

The Veteran served on active duty from May 1972 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The record reflects that the Veteran failed to appear for a 
January 2009 Decision Review Officer hearing, and a May 2009 
Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for residuals of a head 
injury that he contends he incurred during service when a 
sergeant kicked him.  See May 2007 Substantive Appeal.  

The service records do not document the reported incident; nor do 
they reflect any complaints or findings of a head injury, or a 
brain tumor or related symptoms.  Nevertheless, the Veteran 
reported in his May 2007 substantive appeal that after he was 
kicked, he experienced headaches for over a year.  The Veteran is 
competent to report in-service injury and symptoms.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent 
to report symptoms based on personal observation when no special 
knowledge or training is required).  Additionally, he has not 
given the Board reason to doubt the credibility of his 
assertions.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 
(1998), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (lack of 
contemporaneous medical evidence does not necessarily render lay 
evidence not credible).

Post-service medical records reflect a May 1991 diagnosis of a 
craniopharyngioma (brain tumor), for which the Veteran underwent 
surgical removal that same year.  Additionally, the report of VA 
examinations, performed in September 2000, also reflect decreased 
visual acuity in both eyes, which the examiner determined was 
probably secondary to the Veteran's previous tumor, and hormone 
deficiency, which the examiner attributed to the Veteran's tumor 
surgery.  Subsequent treatment records reflect complaints of 
headaches and regular monitoring for tumor regrowth.  In this 
regard, although the record does not reflect any finding of a 
brain tumor during the current appeal, a brain tumor is 
considered a chronic disease under 38 C.F.R. § 3.309, and, as 
such, the craniopharyngioma diagnosed in 1991 is a current, 
chronic condition.

Given the Veteran's presumably credible account of a head injury 
in service and head-related symptoms following that injury, 
together with evidence reflecting a current brain tumor, a VA 
examination is warranted to determine whether the Veteran's brain 
tumor, and any other currently-diagnosed disorder, is the result 
of his reported in-service injury.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006) (where medical evidence suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, an examination is warranted).

Additionally, the record reflects that the Veteran is in receipt 
of Social Security Administration (SSA) disability benefits, 
although he has not specified for which disability.  The record 
reflects that in an August 2000 letter to the SSA, the RO 
requested copies of all medical evidence used to determine the 
Veteran's eligibility for disability benefits.  Although the 
record includes January 2000 and February 2006 letters from the 
SSA to the Veteran regarding his benefit amount, it does not 
appear that the SSA responded to the initial request for medical 
records, or that the RO undertook any follow-up efforts or 
determined that further efforts would be futile.  See 38 C.F.R. 
§ 3.159 (c)(2).  As a reasonable possibility exists that the SSA 
records are relevant to the Veteran's service connection claim, 
these records should be obtained on remand.  McGee v. Peake, 511 
F.3d 1352, 1357 (Fed. Cir. 2008).  

Lastly, any outstanding VA medical treatment records should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Since the development being requested may reveal entitlement to a 
TDIU, the claim for assignment of a TDIU must be deferred and 
reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the SSA the records pertinent 
to the Veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  If it 
is determined that these records do not 
exist, or that further efforts to obtain 
these records would be futile, formal 
documentation of such should be associated 
with the claims file.  

2.	Obtain copies of the Veteran's VA medical 
treatment records since January 2000.

3.	Schedule the Veteran for an appropriate VA 
examination for purposes of determining the 
etiology of his brain tumor, and any other 
diagnosed disability.  The claims file should be 
provided to the examiner and a notation that it 
was reviewed should be included in any report 
provided.  The examiner should assume the Veteran 
was kicked in his head in service sometime 
between May and September 1972 unless there is 
some reason to doubt his credibility in that 
regard.  Given that premise, together with the 
other information contained in the claims file, 
and whatever history the Veteran provides at the 
examination, the examiner should express an 
opinion as to whether it is likely, unlikely, or 
at least as likely as not that the Veteran's 
brain tumor, and any other current disability, is 
causally related to the Veteran's in-service 
injury.  A complete rationale for any opinion 
expressed should be provided, and if it is not 
possible to express an opinion without resort to 
speculation, an explanation for why that is so 
should be made.  

4.	Readjudicate the Veteran's claims.  If the 
decisions remain adverse to the Veteran, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


